             Entered on Docket July 29, 2019

                                                          Below is the Order of the Court.


 1

 2                                                         ___________________
                                                           Christopher M. Alston
 3                                                         U.S. Bankruptcy Judge
                                                           (Dated as of Entered on Docket date above)
 4

 5

 6

 7
     _______________________________________________________________

 8

 9   Christopher M. Alston
10
     Bankruptcy Judge
     United States Courthouse
11   700 Stewart Street, Suite 6301
     Seattle, WA 98101
12
     206-370-5330
13
                       IN THE UNITED STATES BANKRUPTCY COURT FOR THE
14                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
15

16   In re                                         Chapter 7

17   Noah N. Keables,                              Case No. 14-11665
18
                                                   ORDER FOLLOWING ORDER TO SHOW
19                                                 CAUSE

20                            Debtor.              CLERK’S ACTION REQUIRED
21

22
               This matter came before the Court on July 26, 2019, on the Court’s Order to Show Cause
23
     [ECF No. 44]. The Court made finding of fact on the record, incorporated herein, and concluded
24
     that this case has been fully administered.
25
               Now, therefore, it is hereby
26
               ORDERED that the Clerk of the Court shall close this case under 11 U.S.C. §350(a) and
27
     all assets shall be deemed abandoned pursuant to 11 U.S.C. § 554(c).
28
                                               /// END OF ORDER ///


     Order - 1
